COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 READYONE INDUSTRIES, INC.,                    §
                                                               No. 08-12-00366-CV
                             Appellant,        §
                                                                  Appeal from the
 v.                                            §
                                                            171st Judicial District Court
 JOEL ANTONIO FLORES,                          §
                                                             of El Paso County, Texas
                             Appellee.         §
                                                             (TC# 2012-DCV-03074)

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.1(a)(1). Appellant represents that this Court has ruled there is no interlocutory

appellate jurisdiction under Section 51.016 of the Texas Civil Practice and Remedies Code. See

TEX.CIV.PRAC.&REM.CODE ANN. § 51.016 (West Supp. 2012). Appellant requests this Court

enter an order dismissing the appeal. Appellee does not oppose the motion, and there is no

indication that dismissal would prevent Appellee from seeking the relief to which it would

otherwise be entitled. See TEX.R.APP.P. 42.1(a)(1). We therefore grant Appellant’s motion and

dismiss the appeal. Because the motion does not indicate the parties have agreed otherwise, costs

will be taxed against Appellant. See TEX.R.APP.P.42.1(d).

February 27, 2013
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.